

117 HRES 410 IH: Recognizing the 50th anniversary of the ratification of Pennsylvania’s Environmental Rights Amendment.
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 410IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Ms. Dean (for herself, Mr. Evans, Ms. Houlahan, and Ms. Scanlon) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the 50th anniversary of the ratification of Pennsylvania’s Environmental Rights Amendment.Whereas, on May 18, 1971, Pennsylvania voters ratified article 1, section 27 of their constitution, commonly referred to as the Environmental Rights Amendment;Whereas the amendment guarantees the people of Pennsylvania the right to clean air, pure water, and the preservation of the natural, scenic, historic, and esthetic values of the environment;Whereas the amendment ensures Pennsylvania’s public natural resources are the common property of all the people, including generations yet to come;Whereas, with the amendment, the Commonwealth became trustee of these resources and shall conserve and maintain them for the benefit of all the people;Whereas the joint resolution which proposed the amendment had unanimous support in both the Pennsylvania House and Senate, and was approved by Pennsylvania voters with a four-to-one margin;Whereas the ballot measure had broad support from numerous organizations including the Pennsylvania Federation of Sportsmen’s Clubs, the Pennsylvania Bar Association, the Pennsylvania League of Women Voters, and the Pennsylvania Environmental Council;Whereas the amendment made the Pennsylvania government responsible for the environment, giving the public the ability to compel the government to act through legal means;Whereas the ratification of the amendment established the right to a healthy environment as important and necessary as other constitutional rights in Pennsylvania;Whereas the amendment was created to protect Pennsylvania’s environment and natural resources from further devastation caused by a lack of environmental regulation for over a century; andWhereas those in the Pennsylvania State government, specifically Representative Franklin L. Kury, worked tirelessly to pass the amendment through the Pennsylvania General Assembly and advance it on the primary ballot to provide Pennsylvania’s environment with permanent protection in the Commonwealth’s constitution: Now, therefore, be itThat the House of Representatives—(1)recognizes the 50th anniversary of the ratification of the Environmental Rights Amendment in Pennsylvania;(2)recognizes the broad support the amendment had among Pennsylvania citizens and government;(3)acknowledges this amendment is crucial to the protection of Pennsylvania’s environment and natural resources;(4)supports the values espoused by the amendment, including the notion of the right to clean air and pure water, and the Commonwealth’s responsibility in preserving the environment for future generations; and(5)recognizes the conservation of environment is key to the future success of the United States.